ACCEPTED
                                                                                          06-14-00053-CR
                                                                                SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                     1/28/2015 1:24:41 PM
                                                                                          DEBBIE AUTREY
                                                                                                   CLERK

                   IN THE COURT OF APPEALS FOR THE
                        SIXTH DISTRICT OF TEXAS
                                                                        FILED IN
                                                                 6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
ANTHONY DAVID TEAGUE,                     §
                                                                 1/28/2015 1:24:41 PM
APPELLANT                                 §
                                                                     DEBBIE AUTREY
                                          §                              Clerk
V.                                        §            No. 06-14-00053-CR
                                          §
THE STATE OF TEXAS,                       §
APPELLEE                                  §


     MOTION FOR EXTENSION OF TIME TO FILE STATE’S BRIEF

      COMES NOW, The State of Texas, by and through the Criminal District

Attorney of Collin County, Greg Willis, and tenders, pursuant to Texas Rule of

Appellate Procedure 38.6(d), this motion for an extension of time to file the

State’s brief. In support of this motion, the State would show the following:

                                         I.

      The Court below is the 219th District Court Judicial District Court of Collin

County. The style and number of this case in the court below is The State of

Texas v. Anthony David Teague, 366-82919-2013.

                                        II.

      Appellant was convicted of stalking and sentenced to 20 years’

confinement.




                                                                                  1
                                         III.

       The State’s brief was due on January 12, 2015. The State request that it be

granted an extension until February 11, 2015. The State has not previously

requested an extension of time in these cases.

                                         IV.

       The case is not yet set for submission.

                                         V.

       Counsel has substantial day to day management duties as chief of the

appellate division of the Collin County District Attorney’s Office. These include

trial support for ongoing prosecutions, legal advice to the elected district attorney,

and representing the State in various hearings in the Collin County trial courts, as

well as editing and reviewing work product produced by the four attorneys under

counsel’s supervision.

       Since Appellant’s brief was filed counsel has participated in the following

activities:

       From December 1 through December 18 of 2014, counsel was involved in

the prosecution of State of Texas v. Eric Williams, a death penalty case tried on

change of venue from Kaufman County to Rockwall County. This case required

substantial pretrial preparation during November 2014 and is currently in post-trial

litigation with a hearing set on the defendant’s motion for new trial set on

February 24 and 25, 2015 in Kaufman County.



                                                                                     2
         Counsel has prepared and filed the following responses to post-conviction

writs:

Applicant                   Cause Number               Date Filed
Diaz, Eloy Gonzalez         W219-80280-04-HC4          12/18/2014
Bell, Timothy Lawrence      W416-82650-09-HC           12/26/2014
Autrey, William Sedric      W429-81194-10-HC           12/26/2014
Ross, Todd E                W380-81424-08-HC           1/27/2015
Adams, Darnell Iven         W199-80320-91-HC5          1/27/2015
Adams, Darnell Iven         W199-80293-90-HC5          1/27/2015

Counsel has reviewed and assigned the following direct appeals:

Defendant                   Appeal Number              Date
Stulce, Roger Allen Jr.     05-14-00564-CR             12/16/2014
Peterson, Susan Jacobi      05-14-00794-CR             12/26/2014
Hermes, Kristie Lyn         05-14-01066-CR             12/26/2014
Fleck, Richard George       05-14-01187-CR             12/29/2014
Gaddis, Fredrick Don        05-14-01000-CR             1/20/2015
In the matter of J.I.L.     05-14-01490-CV             1/20/2015
Hurtado, Francisco James    05-14-00717-CR             1/23/2015
Haynes, Charles Vernon      05-14-00172-CR             1/23/2015
Dunnington, Clarence        05-14-00127-CR             1/23/2015
Curry, Donny Joe            06-14-00139-CR             1/23/2015
Curry, Donny Joe            06-14-00140-CR             1/23/2015
Curry, Donny Joe            06-14-00141-CR             1/23/2015
Curry, Donny Joe            06-14-00142-CR             1/23/2015

Attorneys under counsel’s supervision have filed the following briefs:

Defendant                   Appeal Number       Date Filed

Stulce, Roger Allen Jr.     05-14-00073-CR      12/19/2014
Knox, Patrick A.            05-14-00551-CR      12/22/2014
Lerma, Jose Angel           13-13-00369-CR      12/29/2014
Solomon, Solomon            05-14-00634-CR      12/29/2014
Pineda, Edwin               05-14-00632-CR      1/5/2015
Pineda, Edwin               05-14-00633-CR      1/5/2015
Guerra, Joseph Julian       05-14-00087-CR      1/9/2015
Guerra, Joseph Julian       05-14-00086-CR      1/9/2015
Moore, Gary                 06-14-00056-CR      1/16/2015
Burgess, Nathan Earl        05-14-00216-CR      1/16/2015

                                                                                 3
Thede, Mark John             05-14-00525-CR   1/20/2015
Gordon, Steven Lee           05-14-00942-CR   1/22/2015
Guzman, Rolando              05-14-00941-CR   1/23/2015

      Counsel reviewed petitions and prepared and filed answers in 25

nondisclosure proceedings:

Defendant     Cause Number              Answer Filed

Ray           219-04851-2014            12/26/2014
Breithaupt    005-02180-2014            12/26/2014
Rayner        006-02164-2014            12/26/2014
Willis        006-02214-2014            12/26/2014
Panic         006-02232-2014            12/26/2014
Zimmer        005-02217-2014            12/26/2014
Riley         199-05000-2014            12/26/2014
Johnson       001-02327-2014            1/14/2015
Delgado       219-05110-2014            1/14/2015
Farmer        001-02343-2014            1/20/2015
Bishop        366-00089-2015            1/14/2015
Lain          003-00053-2015            1/14/2015
King          005-00060-2015            1/14/2015
Jackson       416-00106-2015            1/14/2015
Cater         003-00091-2015            1/14/2015
Carr          380-00139-2015            1/21/2015
Barber        001-00104-2015            1/14/2015
Vanholbeck    416-00152-2015            1/20/2015
King          219-00099-2015            1/20/2015
Ryan          005-00118-2015            1/20/2015
King          416-00184-2015            1/20/2015
Pool          199-00195-2015            1/22/2015
Nieuwesteeg   003-00166-2015            1/22/2015
Gipson        002-00143-2015            1/22/2015
Atkinson      001-00174-2015            1/22/2015

                                       VI.

      Appellant received four extensions of time to file his brief totaling

approximately 96 days.



                                                                          4
        WHEREFORE, premises considered, the State respectfully requests that the

court grant an extension of time for the State to file its brief until February 11,

2015.



                                                Respectfully submitted,




                                                /s/ John R. Rolater, Jr.
                                                John R. Rolater, Jr.
                                                Assistant District Attorney
                                                State Bar No. 00791565
                                                2100 Bloomdale Rd., Ste. 200
                                                McKinney, Texas 75071
                                                (972) 548-4323
                                                (214) 491-4860


                         CERTIFICATE OF SERVICE

        A true copy of this First Motion for Extension of Time to File the State’s

Brief    was    served   on    counsel   for   Appellant,    Shawn         Ismail,   at

shawnismai@gmail.com, on January 28, 2015.



                                                /s/ John R. Rolater, Jr.
                                                John R. Rolater, Jr.




                                                                                     5